9 F.3d 118
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Orval W. TAYLOR, Petitioner-Appellant,v.Steve HARGETT;  Attorney General of the State of Oklahoma,Respondents-Appellees.
No. 93-6233.
United States Court of Appeals, Tenth Circuit.
Oct. 22, 1993.

Before LOGAN, BRORBY, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
This matter comes before the court on appellant's "Motion to Rescind the 'Companioning' of 92-6389 and 93-6233 and to Withdraw the Assignment of Case Number 93-6233 to this Appeal," which we interpret as a motion to dismiss appeal No.93-6233.  Appellant recites in the motion that he desires to proceed solely on appeal No.92-6389;  he did not intend the "Judiciual Notice" [sic] he sent to the court in connection with that appeal to operate as a separate notice of appeal and spawn a second appeal.


2
Upon consideration of appellant's motion, appeal No.93-6233 is DISMISSED.  Appellant may proceed in appeal No.92-6389 through his appointed counsel, Mr. David Booth.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3